     Case 2:19-cv-00344-APG-NJK Document 16 Filed 10/26/20 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                     ***
 5    CORY BLAZEVICH,                                    Case No. 2:19-cv-00344-APG-NJK
 6                                       Plaintiff,      ORDER EXTENDING STAY
 7                   v.
 8    WARDEN BRIAN WILLIAMS, et al.,
 9                                    Defendants.
10

11          This case was referred to the Inmate Early Mediation (“IEM”) Program on September 24,

12   2020. Docket No. 13. The case was stayed for 90 days to December 23, 2020, to allow Plaintiff

13   and Defendants an opportunity to settle their dispute. Due to the pandemic, the IEM cannot be held

14   before the stay expires. The Court now extends the stay until three days after the IEM, currently

15   set for January 22, 2021, at 11:15 a.m. The status report is also due on that date. During this stay

16   period and until the Court lifts the stay, no other pleadings or papers may be filed in this case, and

17   the parties may not engage in any discovery, nor are the parties required to respond to any paper

18   filed in violation of the stay unless specifically ordered by the Court to do so.

19          For the foregoing reasons, it is ordered that the stay is extended until three days after the

20   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

21   by that date.

22          IT IS SO ORDERED.

23          DATED: October 26, 2020

24

25
                                                      NANCY J. KOPPE
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
